Citation Nr: 0728742	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for a stress 
fracture of the right pubic ramus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   

The veteran requested a Travel Board hearing at the time he 
submitted his substantive appeal in September 2004.  The 
veteran was scheduled for a hearing in November 2004 and 
provided notice of the date in October 2004.

There is a Report of Contact of record, dated November 1, 
2004, that documented the veteran's request that his hearing 
be canceled.  Accordingly, the veteran's request for a Travel 
Board hearing is considered to be withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his current claim in February 2003.  He 
is seeking a compensable disability rating for a stress 
fracture of the right pubic ramus.

The veteran was afforded a VA examination in March 2003.  The 
examiner did not have access to the veteran's claims folder 
at the time of the examination.  The examiner said that the 
veteran denied any known arthritis.  The veteran was reported 
to have a full range of motion of the hips.  X-rays of the 
hips and pelvis were interpreted as normal.  

The veteran disputed the findings of the examination report 
in his notice of disagreement of October 2003.  The veteran 
stated that his disability had definitely increased in 
severity.  In his substantive appeal, the veteran noted that 
his private physician had x-ray evidence of arthritis in his 
hips and questioned why the VA x-rays did not show the 
arthritis.  

The Board notes that a radiology report for x-rays of both 
hips, dated in February 2003 and listed as from Core 
Physicians, does state that there are degenerative changes of 
both hips and osteophyte formation.  The report further 
states that the changes of the right inferior pelvic ramus 
could be the result of old trauma.  The changes were not 
further described.

The veteran was scheduled for another VA examination in 
November 2004.  There is a report from the VA medical center 
(VAMC) in Nashville that the examination was canceled, 
ostensibly because the veteran called and withdrew his claim.  
There is no documentation of the veteran having withdrawn his 
claim, such as a Report of Contact, or other written 
correspondence.  

A substantive appeal can be withdrawn by an appellant, or 
their representative, but the withdrawal must be in writing 
and to the agency of original jurisdiction, unless the case 
is transferred to the Board.  See 38 C.F.R. § 20.204 (2006).  
As there is no evidence of a written withdrawal of the 
appeal, and the fact that the RO continued to process the 
veteran's claim by issuing a supplemental statement of the 
case in December 2004, the Board finds that the veteran's 
appeal was not withdrawn.

The veteran's case must be remanded for additional 
development.  The veteran informed the VA examiner that he 
was in receipt of Social Security Administration (SSA) 
benefits at the time of his examination in March 2003.  He 
also noted this fact in his substantive appeal of September 
2004.  The records associated with his SSA benefits must be 
obtained and associated with the claims folder.

In addition, the veteran must be afforded a VA examination.  
There is a conflict of evidence of whether the veteran has 
arthritis of the hips.  This is shown by the direct contrast 
in x-ray reports that are dated approximately one month 
apart.  More importantly, there is no medical opinion of 
record to demonstrate whether there is any relationship 
between arthritis of the hip and the veteran's service-
connected disability.  Finally, the veteran was last examined 
in 2003 and new findings are required to assess his current 
level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from March 2003 to the present.  The RO 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security benefits.  This should 
include the decision granting the 
benefits, as well as all of the medical 
records relied upon concerning that 
claim.  

3.  Upon completion of the above 
development, the veteran should be 
afforded an examination to assess the 
current status of his stress fracture of 
the right pubic ramus.  The claims folder 
must be made available to the examiner 
for review as part of the examination 
process.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  If 
the veteran is determined to have 
arthritis of the right hip, the examiner 
should specifically address whether there 
is any relationship between the arthritis 
and the veteran's service-connected 
stress fracture of the right pubic ramus.  
A complete rationale for all opinions 
expressed must be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

